Name: 80/1326/EEC: Commission Decision of 17 December 1980 approving a programme for the flower and ornamental plant sector in the Land North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D132680/1326/EEC: Commission Decision of 17 December 1980 approving a programme for the flower and ornamental plant sector in the Land North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 380 , 31/12/1980 P. 0020 - 0020++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A PROGRAMME FOR THE FLOWER AND ORNAMENTAL PLANT SECTOR IN THE LAND NORTH RHINE-WESTPHALIA PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1326/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED ITS PROGRAMME FOR THE FLOWER AND ORNAMENTAL PLANT SECTOR IN THE LAND NORTH RHINE-WESTPHALIA ON 9 APRIL 1980 ; WHEREAS THE SAID PROGRAMME RELATES TO THE CREATION , EXTENSION AND RATIONALIZATION OF FACILITIES FOR THE COLLECTION , SORTING , PROCESSING , STORING , PACKAGING , SALE AND TRANSPORTATION OF FLOWERS AND ORNAMENTAL PLANTS WITH THE AIM OF CREATING MARKETING CONDITIONS WHICH ASSURE GROWERS A LONG TERM , SECURE MARKET FOR THEIR PRODUCTS ; WHEREAS IT CONSTITUTES THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE FLOWER AND ORNAMENTAL PLANT SECTOR IN NORTH RHINE-WESTPHALIA ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE FLOWER AND ORNAMENTAL PLANT SECTOR IN THE LAND NORTH RHINE-WESTPHALIA FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 9 APRIL 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 , 2 . 1977 , P . 1 .